 

  
  

     

COUR
TRICT OF TEXAS

 

   
 
 

Case 4:19-cr-00096-A Document 1 Filed 02/12/19 Pag Ths, Men C
a NORTHER
SIMD FILED
ee IN THE UNITED STATES DISTRICT CQURT
FOR THE NORTHERN DISTRICT OF TEXAS 4
FORT WORTH DIVISION FEB 12 201

 

UNITED STATES OF AMERICA |
V. No. Ly | + |
ADAM DONALD BENNETT
CRIMINAL COMPLAINT

I, the undersigned Complainant, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

On or about May 10, 2018 , the defendant, Adam Donald Bennett, in the
Northern District of Texas, did knowingly use, persuade, and induce a minor under the
age of eighteen to engage in sexually explicit conduct for the purpose of producing a

visual depiction of such conduct, using materials that had been mailed, shipped, and

transported in and affecting interstate commerce by any means, in violation of 18 U.S.C.
§ 2251 (a).

I, Paul M. Callen, being duly sworn under oath, do hereby depose and state:

1. I am a Special Agent with the United States, Department of Homeland
Security, Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSI) and have been so employed by HSI since May of 2007. I was
previously employed as a U.S. Border Patrol Agent, United States Border Patrol, from
July of 2003 until May of 2007. I am currently assigned to the HSI Dallas Office of the
Special Agent in Charge, Cyber Crimes/Child Exploitation Group. As a result of my
employment with HSI, my current duties include, but are not limited to, the investigation
and enforcement of Titles 8, 18, 19, 21 and 31 of the United States Code (U.S.C.). Iam

an “investigative or law enforcement officer of the United States” within the meaning

 

 

eputy
Case 4:19-cr-00096-A Document1 Filed 02/12/19 Page 2of9 PagelD 2

defined in 18 U.S.C. § 2510(7), in that I am an agent of the United States authorized by
law to conduct investigations of, and make arrests for, federal offenses.

2. I am currently assigned to the HSI Dallas Child Exploitation Group, which
investigates criminal violations relating to child exploitation, child pornography, and
other crimes involving the Internet. I have received training in the area of child
exploitation, and have observed and reviewed numerous examples of child pornography,
as defined in 18 U.S.C. § 2256, in all forms of media, including computer media. I have
been involved in several child pornography investigations and am familiar with the
tactics used by individuals who employ, use, persuade, and induce a minor under the age
of eighteen to engage in sexually explicit conduct, for the purpose of producing a visual
depiction of such conduct, using materials that had been mailed, shipped, and transported
in and affecting interstate commerce.

3. This affidavit is made in support of a criminal complaint charging Adam
Donald Bennett (hereafter, “BENNETT”) with violating 18 U.S.C. § 2251(a), sexual
exploitation of children a/k/a production of child pornography. The information set forth
in this affidavit comes from my training and experience, and information provided to me
by other law enforcement officers. Because this affidavit is being submitted for the
limited purpose of securing an arrest warrant, I have not included each and every fact
known to me concerning this investigation. I have set forth only those facts that I believe
are necessary to establish probable cause to believe that on or about May 10, 2018, in the

Northern District of Texas, BENNETT knowingly produced child pornography using
Case 4:19-cr-00096-A Document1 Filed 02/12/19 Page 3of9 PagelD 3

materials that had been mailed, shipped, and transported in and affecting interstate
commerce, in violation of 18 U.S.C. § 2251(a).
FACTS IN SUPPORT OF PROBABLE CAUSE
4. On or about June 28, 2018, HSI Cyber Crimes Center (C3), Child
Exploitation Investigations Unit received a referral from the Queensland Police Service!
Taskforce Argos (QPS) regarding a possible child pornography offender in Denton
County, Texas. QPS investigators indicated that beginning on or about May 4, 2018, an
individual utilizing email address onetimeusepussy@yandex.com” contacted a QPS
undercover officer’s email account. Per the email exchanges, the user of
onetimeusepussy@yandex.com sent hyperlinks in the email messages that led to images
and videos depicting suspected child pornography. Furthermore, the content of these
email messages contain dialogue in which the user of onetimeusepussy@yandex.com
discusses and explains how he has made recent attempts to sexually abuse minor females,
as well as the successes of his past sexual abuse of minor females. QPS reviewed the
images and videos and concluded that they constitute child pornography.
5. QPS issued legal process to obtain information about user
onetimeusepussy@yandex.com. On June 28, 2018, Yandex provided QPS with records
identifying IP address 38.96.224.66 as being used to access the

onetimeusepussy@yandex.com account. QPS further determined that IP address

 

' Queensland Police Service is the principal law enforcement agency responsible for policing the
Australian state of Queensland.

? Yandex is a technology and internet services provider and has available services including a
free web-based email such as Outlook, Yahoo!, or Gmail.

3
Case 4:19-cr-00096-A Document1 Filed 02/12/19 Page 4of9 PagelD 4

38.96.224.66 was associated with Cogent Communications, a customer of Speed of
Light Broadband, in Denton, Texas. With that information, QPS sent a referral to HSI’s
C3 Child Exploitation Investigations Unit.

6. Upon receipt of the referral from QPS, HSI’s C3 Child Exploitation
Investigations Unit submitted an administrative summons to Speed of Light
Broadband, Inc., an internet service provider. In turn, Speed of Light Broadband,
Inc, reported that, beginning on or about February 2015, the following subscriber
initiated residential internet service with the static IP address 38.96.224.66
(associated with the Yandex email account involved in this offense):

Name: North Texas Shooters Association, Larry [REDACTED]
Phone: 940-39 1-[redacted]
IP Addresses: 38.96.224.66
Address: 10948 E. Rector Rd., Sanger, TX, 76266
Your affiant is aware that Sanger, Denton County, Texas, is located in the Eastern
District of Texas.

7. HSI’s C3 Child Exploitation Investigations Unit conducted an analysis of the
filenames and metadata of the image and video files sent from user of
onetimeusepussy@yandex.com and determined that the files sent to the QPS undercover
officer’s account were created on or about May 10-11, 2018. This analysis indicated that
the image and video files sent from user of onetimeusepussy@yandex.com were taken on
or about May 10, 2018 on a ZTE Z899VL mobile device. Additionally, HSI’s C3 Child

Exploitation Investigations Unit analyzed a sample of the email metadata on the files sent

by onetimeusepussy@yandex.com. The following dates and times were included in this
 

Case 4:19-cr-00096-A Document1 Filed 02/12/19 Page5of9 PagelID5

analysis: Friday, May 4, 2018 at 00:34 GMT-0500°, Wednesday, June 6, 2018 at 23:59
GMT-0500, and Sunday, June 3, 2018 at 23:57 GMT-0500. The result of this analysis
indicate that the user was logging into the Yandex account at or about 12 a.m. Central
Standard Time (CST) on each of the above-listed dates.

8. On July 13, 2018, HSI’s C3 Child Exploitation Investigations Unit
contacted the HSI Dallas Child Exploitation Group and requested assistance with the
investigation. Accordingly, beginning on or about July 16, 2018, your affiant reviewed
the email messages between the user of onetimeusepussy@yandex.com and the QPS
undercover officer, as well as the videos and image files sent by
onetimeusepussy@yandex.com, and other evidence gathered in connection with this
investigation.

9. Further review of the email messages sent between user
onetimeusepussy@yandex.com and the QPS undercover officer indicated that the user of
onetimeusepussy@yandex.com was then sexually abusing children and producing images
and videos of these acts. The following is an excerpt from an email message sent by the
user onetimeusepussy@yandex.com on May 4, 2018 at 1:02 a.m. (CST):

“T've dated a few single moms as well, that's where i've had most of mine. building

trust is a good way, i just try to make sure that they have very young ones, so i can

train them and avoid them saying anything. you have any kids of your own? i had
my own for a while, but they moved away with mom. my youngest was amazing,

she did it all, and loved sucking and anal. never got in her pussy, but never cared
either. tons of stories about her. older one wasn't into it much, but she liked to be

 

3 GMT-0500 is Central Standard Time (CST); the time zone in Texas. Accordingly, this time
indicates that the user accessed the email account on these dates around 12 a.m. In the Yandex
log, provided by the QPS, the time zone is GMT+3. This log indicates that the user is logging

into the email account between the hours of 12 a.m. to 2 a.m. in Texas.

5
Case 4:19-cr-00096-A Document1 Filed 02/12/19 Page6of9 PagelD 6

eaten, up til she was about 8.”
Based on my training and experience, your affiant believes that the user
onetimeusepussy@yandex.com is explaining to the QPS undercover officer that he has
sexually abused his daughters in the past and seeks to date women with children whom
he might abuse.

10. The following is an additional excerpt from an email message sent by the
user onetimeusepussy@yandex.com on May 13, 2018 at 2:39 a.m. (CST):

working on this one, been a few weeks in progress, her brother was in bed next to

her so as to not wake her, i just did a bit of show and tell. hopefully have more to

share soon, she is 5, but has a more grown pussy than most. nice lips and clit.

https://yadi.sk/i/DOMrOfVt3 VocUy

https://yadi.sk/i/xQrQjHY 03 VocZQ

anything you have to share?

Your affiant reviewed the 5 images and 2 video files of suspected child pornography.

The video files are described as follows:

 

File Name File Description

 

vid_20180510_ 223625 __ | This 43-second video depicts a sleeping,
prepubescent female with her underwear
pulled down and legs spread, lasciviously
displaying her vagina. During the video an
adult’s hand spreads and probes her genitals.

 

vid_20180510 224056 This 33-second video depicts a sleeping,
prepubescent female with her underwear
pulled down and legs spread, lasciviously
displaying her vagina. During the video an
adult’s hand spreads and probes her genitals.

 

 

 

 

Based upon my training and experience, these image and video files constitute child

pornography, as defined in 18 U.S.C. § 2256.
Case 4:19-cr-00096-A Document1 Filed 02/12/19 Page 7of9 PagelD 7

11. After receiving this information, your affiant determined that
BENNETT was living at the gun range in Sanger and had 2 vehicles registered in his
name at that address. Your affiant conducted a criminal history check on
BENNETT, which revealed that BENNETT was arrested in September 2012 for
Aggravated Sexual Assault of a Child; Felony 18* Degree. BENNETT pled guilty to
Indecency With a Child by Exposure; Felony 3" Degree, was sentenced to 10 years’
probation, and is compelled to register with the State of Texas as a sex offender.
According to the Denton County Sheriffs Office, BENNETT’s sex offender
registration listed the gun range as his address.

12. Based on the foregoing, on July 27, 2018, your affiant applied for a
search warrant for BENNETT’s property. On that date, United States Magistrate
Judge Kimberly C. Priest Johnson, Eastern District of Texas, issued a search warrant
for the premises located at 10948 E. Rector Rd., Sanger, Texas 76266. During the
search warrant several electronic devices were seized by HSI for forensic analysis;
however, the ZTE mobile device, known to create the above-mentioned video and
image files, was not found on the premises.

13. On February 7, 2019, your Affiant interviewed Aaron Babb, a friend
of BENNETT, who said that he had provided a ZTE cell phone to BENNETT in
April of 2017. BENNETT had returned the phone to Babb around mid-July 2018.

14. On February 7, 2019, your Affiant received a phone call from
BENNETT’s friend who stated that he had just learned that his minor daughter,

MV1, had been sexually assaulted by BENNETT.

7
Case 4:19-cr-00096-A Document1 Filed 02/12/19 Page 8of9 PagelD 8

15. On February 11, 2019, your Affiant, along with Bridgeport Police,
Bridgeport, Texas, went to Babb’s home, which is located in Wise County in the
Northern District of Texas, and observed unique bedding, as well as other items that
were visible in the two video and image files referenced in paragraph 10 sent by
onetimeusepussy@yandex.com. Furthermore, your Affiant received an audio
recording from Babb that was created on August 1, 2018. Upon listening to the
recording, your Affiant learned that BENNETT and Babb had met to discuss the
status/whereabouts of the ZTE mobile device that BENNETT had returned to Babb
in mid-July 2018. During the conversation, BENNETT insisted that the mobile
device needed to be “dealt with” and “destroyed” because Homeland Security had
indicated during the search warrant at his [BENNETT] residences that they were
looking for a ZTE mobile device. The recording continues with BENNETT making
numerous attempts to convince Babb that if the ZTE mobile device was no longer in
existence then he [BENNETT] would not get in any trouble with “Homeland
Security”. BENNETT stated that if “they” [law enforcement] found out that he had
had the ZTE mobile device — he [BENNETT] would “go to jail”.

16. Based on my training, experience, and publicly available information,
I am aware that ZTE mobile devicés are manufactured and assembled outside of the
State of Texas. Furthermore, the ZTE model Z899VL cell phone used by
BENNETT to produce the above-described videos bears a label that reads “Made in
China.” Therefore, there is probable cause to believe that the ZTE cell phone itself

traveled in interstate and foreign commerce.
Case 4:19-cr-00096-A Document1 Filed 02/12/19 Page9of9 PageID9

CONCLUSION
17. Based on the facts and circumstances set forth in this affidavit, I
respectfully submit that there is probable cause to believe that Adam Donald BENNETT
in the Northern District of Texas did knowingly use, persuade, and induce a minor under
the age of eighteen to engage in sexually explicit conduct for the purpose of producing a
visual depiction of such conduct, using materials that had been mailed, shipped, and

transported in and affecting interstate commerce by any means, in violation of 18 U.S.C.

ssh

Paul M. Callen, Spécial Agent
Homeland Security Investigations

§ 2251 (a).

Subscribed and sworn to before me on February/Z , 2019.

/f—

CHRISTOPHER WOLFE
DISTRICT JUDGE 2487" Oisfrrct Garr
STATE OF TEXAS
